21-30071-hcm Doc#19 Filed 02/20/21 Entered 02/20/21 23:27:12 Imaged Certificate of
                                Notice Pg 1 of 3




   The relief described hereinbelow is SO ORDERED.



   Signed February 17, 2021.

                                                       __________________________________
                                                              H. CHRISTOPHER MOTT
                                                       UNITED STATES BANKRUPTCY JUDGE
   ________________________________________________________________



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

    IN RE:                                        §
                                                  §               Case No. 21-30071
    THE GATEWAY VENTURES LLC,                     §                  (Chapter 11)
                                                  §
             Debtor.                              §
                                                  §

          ORDER GRANTING MOTION OF DEBTOR TO EXTEND TIME FOR
          FILING CERTAIN LISTS, SCHEDULES, AND STATEMENTS
          PURSUANT TO BANKRUPTCY RULE 1007 (RE: DOCKET NO. 17)

           On this day came on for consideration the Emergency Motion of Debtor to Extend Time
   for Filing Certain Lists, Schedules, and Statements Pursuant to Bankruptcy Rule 1007 (Docket
   No. 17) filed herein on February 16, 2021 by The Gateway Ventures LLC, debtor and debtor in
   possession (³TGV´ or the ³Debtor´). The Court finds and concludes that upon review of the
   record of this case that sufficient notice was provided in accordance with the Federal Rules of
   Bankruptcy Procedures and/or the Local Bankruptcy Rules and with respect to the Motion to
   Extend Time (Schedules) that cause exists to grant the relief requested therein.

          IT IS THEREFORE ORDERED THAT the deadline under Fed. R. Bankr. P. 1007 for
   the Debtor to file the schedules, statement of financial affairs, and other remaining lists due
   under Rule 1007 is extended to February 26, 2021.

                                                ###



   ORDER GRANTING MOTION OF DEBTOR TO EXTEND TIME FOR FILING CERTAIN LISTS, SCHEDULES,
   AND STATEMENTS PURSUANT TO BANKRUPTCY RULE 1007 (RE: DOCKET NO. 17) ² Page 1 1919404.DOCX [3]
         21-30071-hcm Doc#19 Filed 02/20/21 Entered 02/20/21 23:27:12 Imaged Certificate of
                                         Notice Pg 2 of 3
                                                               United States Bankruptcy Court
                                                                 Western District of Texas
In re:                                                                                                                  Case No. 21-30071-hcm
The Gateway Ventures, LLC                                                                                               Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-3                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Feb 18, 2021                                                Form ID: pdfintp                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 20, 2021:
Recip ID                 Recipient Name and Address
db                     + The Gateway Ventures, LLC, c/o PDG Prestige, Inc., 780 N Resler Drive, Suite B, El Paso, TX 79912-7196

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 20, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 18, 2021 at the address(es) listed
below:
Name                               Email Address
Clyde A. Pine, Jr.
                                   on behalf of Creditor HD Lending LLC pine@mgmsg.com, clyde.pine@gmail.com

Donald P. Stecker
                                   on behalf of Creditor City Of El Paso don.stecker@lgbs.com

Eric Charles Wood
                                   on behalf of Creditor Westar Investors Group LLC eric@brownfoxlaw.com, melissa@brownfoxlaw.com

Eric Charles Wood
                                   on behalf of Creditor Saleem Makani eric@brownfoxlaw.com melissa@brownfoxlaw.com

Eric Charles Wood
                                   on behalf of Creditor Suhail Bawa eric@brownfoxlaw.com melissa@brownfoxlaw.com

Harrel L. Davis, III
                                   on behalf of Creditor Suresh Kumar hdavis@eplawyers.com vrust@eplawyers.com;vpena@eplawyers.com
         21-30071-hcm Doc#19 Filed 02/20/21 Entered 02/20/21 23:27:12 Imaged Certificate of
                                         Notice Pg 3 of 3
District/off: 0542-3                                          User: admin                         Page 2 of 2
Date Rcvd: Feb 18, 2021                                       Form ID: pdfintp                   Total Noticed: 1
Jeff Carruth
                               on behalf of Debtor The Gateway Ventures LLC jcarruth@wkpz.com,
                               jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

United States Trustee - EP12
                               USTPRegion07.SN.ECF@usdoj.gov


TOTAL: 8
